

114 HRES 834 IH: Recognizing the important role pollinators play in supporting ecosystems and economies.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 834IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Hastings (for himself, Mr. Denham, Mr. Polis, Mr. Conyers, Mr. LaMalfa, Mr. McGovern, Mr. Costa, Mr. Fortenberry, and Mr. Newhouse) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONRecognizing the important role pollinators play in supporting ecosystems and economies.
	
 Whereas bees, birds, butterflies, and other pollinators are vital to sustaining a healthy ecosystem;
 Whereas pollinators are responsible for an estimated one out of every three bites of food that we eat and nearly $20,000,000,000 annually to the economy;
 Whereas diversity of pollinators is necessary for diversity of plant life and the stability of our food supply;
 Whereas several serious stressing factors have led to an alarming decline of pollinators worldwide, especially vital commercial honey bees;
 Whereas since 2006, over 10,000,000 hives with a value of roughly $2,000,000,000 have been lost; and
 Whereas a continued decline in pollinators would put our food security, economy, and healthy ecosystems at risk: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of pollinators in agriculture and in maintaining our diverse ecosystem; and
 (2)supports ongoing efforts to advance research and increase public awareness. 